DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on October 27, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 4-12 have been amended from the claim set filed May 25, 2021; and claim 3 remains withdrawn subject to previous restriction election response on May 25, 2021. Accordingly, claims 1-2 and 4-12 are pending in this application with an action on the merits to follow regarding claims 1-2 and 4-12.
Because of the applicant's amendment, the following in the office action filed August 04, 2021, are hereby withdrawn: 
Claim Objections to Claims 7-8
35 USC 112(b) Rejections of Claims 5-6 and 10-11
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Giancarlo et al. US 4,964,178 A (herein after Giancarlo).
Regarding independent Claim 1, Giancarlo discloses a helmet airflow control member for a helmet shell (Fig. 5, #4), comprising: a plate-like main body (Fig. 6, #4) including a main body front is configured to appear as a continuous surface with the shell outer surface (Fig. 4 shows the main body front surface appearing to be continuous with the outer shell as the plate itself is attached and therefore part of the shell outer surface); and including a main body rear surface (Giancarlo Annotated Fig. 5) that covers part of a shell outer surface (Fig. 3 shows the plate #4 covering part of the outer shell #1); and at least one passage formation portion arranged on the main body rear surface (Giancarlo Annotated Fig. 6; also see Col. 5, l. 30-36), wherein a periphery of the main body rear surface (Col. 5, l. 21-36; also see Fig. 3 and 7 that show the plate touching the helmet surface, indicating that the rear surface does have peripheral edges) includes a first peripheral portion (Giancarlo Annotated Fig. 6; Col. 5, l. 21-36; also see Fig. 3 and 7), which is shaped in correspondence with the shell outer surface (Figs. 3 & 4 show the shape of the plate’s periphery is rounded and sloped like the outer shell of the helmet) and closes a space between the main body rear surface and the shell outer surface at front and sides of the plate-like main body (Figs. 3 & 5 show the space closed between the plate and the rear body surface at the front and sides; also see Giancarlo Annotated Fig. 6 for closures at front [at passage formations] and sides #9), and a second peripheral portion forming a rear edge in the periphery of the main body (Giancarlo Annotated Fig. 6), which is spaced apart from the shell outer surface (Fig. 5 shows the gap between the second peripheral portion and the outer shell surface) and defines an opening of the space (Fig. 5) between the main body rear surface and the shell outer surface in cooperation with the shell outer surface (Fig. 5), and the passage formation portion defines a passage in the space (Giancarlo Annotated Fig. 6 shows the openings to the passages, Fig. 5 shows the length of the passages; also see Col. 5, l. 30-36), with the passage extending from the opening into the space and returning from the space to the opening (Fig. 5 shows a cross-section of the space that extends from the opening [near reference arrow “B”] towards the back of the plate; the passage 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Giancarlo discloses the structure of the helmet airflow control member, there would be a reasonable expectation for the helmet airflow control member to perform such functions as explained after each functional limitation.
Regarding Claim 2, Giancarlo discloses the helmet airflow control member according to claim 1, wherein the passage formation portion includes a rib (Fig. 5, #11).  
Regarding Claim 4, Giancarlo discloses the helmet airflow control member according to claim 1, wherein the at least one passage formation portion includes at least one first passage formation portion (Giancarlo Annotated Fig. 6), the passage includes a first passage (Giancarlo Annotated Fig. 6), and the helmet airflow control member further comprises at least one second passage formation portion that is arranged on the main body rear surface (Figs. 5 and 6; Col. 5, l. 21-36), wherein the second passage formation portion defines a second passage (Giancarlo Annotated Fig. 6) extending from the space toward the opening configured to be fluidly connected to an air discharge hole extending through the helmet shell (Fig. 5, also see Col. 4, l. 17-33).  
Regarding Claim 5, Giancarlo discloses the helmet airflow control member according to claim 4, wherein the helmet airflow control member serves as a stabilizer fixed to a rear portion of the shell (“Stabilizer” for a helmet also means that it acts as an aerodynamic stabilizer as it regulates the flow of air, and Collins dictionary defines Aerodynamic Stability as “the way that a moving vehicle reacts to changes in air caused by passing vehicles.” Giancarlo’s Abstract states that the plate is aerodynamic  thus would act as a stabilizer; see Fig. 3 for attachment to rear portion of shell at #6) to provide an air regulating surface (Giancarlo Annotated Fig. 6 shows the top surface of the plate that would provide an air regulating surface) for air flowing over the helmet (Giancarlo’s Abstract states that the plate is aerodynamic thus it would act as a stabilizer), and the at least one second passage formation portion is located adjacent to the at least one first passage formation portion (Giancarlo Annotated Fig. 6 shows the second passage formation adjacent to the first passage formation).  
Regarding Claim 6, Giancarlo discloses the helmet airflow control member according to claim 5, wherein the at least one first passage formation portion arranged on the main body rear surface (Giancarlo Annotated Fig. 6 shows the passage formations that follow through to the base 4b at the rear of the plate [which sits more rearward than the larger base 4a]; Col. 5, l. 21-42) includes left and right first passage formation portions arranged next to each other in a sideward direction (Fig. 6 shows the edges of the first passage formation portion are next to one another in a sideward direction), and the at least one second passage formation portion arranged on the main body rear surface (Giancarlo Annotated Fig. 6) includes left and right second passage formation portions arranged sandwiching the left and right first passage formation portions in the sideward direction (Giancarlo Annotated Fig. 6).  
Regarding Claim 7, Giancarlo discloses the helmet airflow control member according to claim 4, wherein the second passage formation portion includes a guide rib (Fig. 5, #11 [though shown as a cross-section of a first passage, this figure represents all 5 passages, see Col. 5, l. 28-35]) that is arcuate (Fig. 5 shows rib #11 has a curve that mimics the curvature of the helmet, therefore it is arcuate) and protrudes into the space when viewing the main body rear surface to define the second passage (Fig. 5, shows the rib #11 protruding downward from the main body rear surface), and a plurality of open ribs (Fig. 6, #11a; Col. 5, l. 44-50) located proximate to the second peripheral portion 3between two ends of the guide rib (Col. 5, l. 44-50) to divide the second passage into a plurality of passages (Fig. 6, #11a; also see Col. 5, l. 44-50; these ribs are proximate to the right second passages peripheral portions).  
Regarding Claim 8, Giancarlo discloses the helmet airflow control member according to claim 1, wherein the passage defined by the passage formation portion is arcuate (Fig. 5 shows that the passage created by the plate and the passage formation portion has a curve that mimics the curvature of the helmet, therefore it is arcuate) and protrudes into the space when viewing the main body rear surface (Figs. 5 and 6 show that the passage formation portion protrudes into the space between the main body rear surface and the helmet).  
Regarding independent Claim 9, Giancarlo discloses a helmet (Fig. 5), comprising: a shell (Fig. 5, #1) including air intake openings located in a first portion of the shell (Fig. 1 [slits shown in the chin area of the helmet below the visor, unnumbered]; Col. 3, l. 67 – Col. 4, l. 5) and air discharge openings located in a rear portion of the shell (Fig 1, #3; Col. 3, l. 67 – Col. 4, l. 5); and a helmet airflow control member (Fig. 1, #4) attached to a shell outer surface to overlie the air discharge openings (Figs. 1 and 6, #3; Col. 3, l. 67 – Col. 4, l. 5) including a plate-like main body (Fig. 6, #4) arranged on the shell (Fig. 3 shows the plate #4 covering part of the outer shell #1) and including a main body front surface (Giancarlo Annotated Figs. 5 & 6) and a main body rear surface (Giancarlo Annotated Fig. 5) that covers part of a shell outer surface (Fig. 3 shows the plate #4 covering part of the outer shell #1), wherein the main body front surface is configured to appear as a continuous surface with the shell outer surface wen attached thereto (Fig. 4 shows the main body front surface appearing to be continuous with the outer shell as the plate itself is attached and therefore part of the shell outer surface), and at least one passage formation portion arranged on the main body rear surface (Giancarlo Annotated Fig. 6; also see Col. 5, l. 30-36), wherein a periphery of the main body rear surface includes a first peripheral portion (Giancarlo Annotated Fig. 6; Col. 5, l. 21-36; also see Fig. 3 and 7), which is shaped in correspondence with the shell outer surface (Figs. 3 & 4 show the shape of the plate’s periphery is rounded and sloped like the outer shell of the helmet) and closes a space between the main body rear surface and the shell outer surface at front and sides of the plate-like main body (Figs. 3 & 5 show the space closed between 
Regarding Claim 10, Giancarlo discloses the helmet according to claim 9, wherein the at least one passage formation portion includes at least one first passage formation portion (Giancarlo Annotated Fig. 6), the passage includes a first passage (Giancarlo Annotated Fig. 6), 4the helmet airflow control member serves as a stabilizer (“Stabilizer” for a helmet also means that it acts as an aerodynamic stabilizer as it regulates the flow of air, and Collins dictionary defines Aerodynamic Stability as “the way that a moving vehicle reacts to changes in air caused by passing vehicles.” Giancarlo’s Abstract states that the plate is aerodynamic the thus would act as a stabilizer) arranged on the shell (Fig. 3) and provides an air regulating surface for air flowing over the helmet (Giancarlo’s Abstract states that the plate is aerodynamic thus it would act as a stabilizer), the helmet airflow control member further comprises left and right second passage formation portions (Giancarlo Annotated Fig. 6) each defining a second passage extending from the space toward the opening at a location adjacent to the 
Regarding Claim 11, Giancarlo discloses the helmet according to claim 10, wherein the at least one first passage formation portion arranged on the main body rear surface (Giancarlo Annotated Fig. 6 shows the passage formations that follow through to the base 4b at the rear of the plate [which sits more rearward than the larger base 4a]; Col. 5, l. 21-42) includes left and right first passage formation portions arranged next to each other in a sideward direction (Fig. 6 shows the edges of the first passage formation portion are next to one another in a sideward direction), and the second passage formation portions are arranged sandwiching the first passage formation portions in a sideward direction (Giancarlo Annotated Fig. 6).  
Regarding Independent Claim 12, Giancarlo discloses a helmet airflow control member (Fig. 5, #4), comprising: a plate-like main body (Fig. 6, #4) including a main body front surface (Giancarlo Annotated Fig. 6) and a main body rear surface (Giancarlo Annotated Fig. 5) configured to cover part of a shell outer surface (Fig. 3 shows the plate #4 covering part of the outer shell #1), wherein the main body front surface is configured to appear as a continuous surface with the shell outer surface (Fig. 4 shows the main body front surface appearing to be continuous with the outer shell as the plate itself is attached and therefore part of the shell outer surface); and at least one passage formation portion arranged on the main body rear surface (Giancarlo Annotated Fig. 6; also see Col. 5, l. 30-36), wherein a periphery of the main body rear surface (Col. 5, l. 21-36; also see Fig. 3 and 7 that show the plate touching the helmet surface, indicating that the rear surface does have peripheral edges) includes a first peripheral portion (Giancarlo Annotated Fig. 6; Col. 5, l. 21-36; also see Fig. 3 and 7) that is shaped in correspondence with the shell outer surface (Figs. 3 & 4 show the shape of the plate’s periphery is rounded and sloped like the outer shell of the helmet) and closes a space between the main body rear surface and the shell outer surface at front and sides of the plate-like main body (Figs. 3 & 5 show the 
    PNG
    media_image1.png
    480
    1107
    media_image1.png
    Greyscale
33).  

    PNG
    media_image2.png
    1057
    1574
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed October 27, 2021, with respect to the 35 USC 102(a)(1) of Claims 1-2 and 4-12 have been considered but are not persuasive.
Applicant argues regarding the 35 USC 102(a)(1) rejection of Claims 1-2 and 4-12: 
Applicant has amended claims 1 and 4-12 to include “wherein the main body front surface is configured to appear as a continuous surface with the shell outer surface” and argues Giancarlo does not disclose this new limitation as the guide fin of Giancarlo is raised. 
The Examiner respectfully disagrees. The limitation “configured to appear as a continuous surface” is subjective to the perspective of the viewer and would mean that the guide fin would only need to seem continuous along the surface of the outer shell, which it does in Fig. 4 of Giancarlo. Further, “continuous” can in include raised portions that are connected, as it the case with a set of stairs on a staircase. See new 35 USC 102 rejection of claims 1-2 and 4-12 above.
Applicant submits that the dependent claims are patentable based on their dependencies from Claims 1, 9, and 12; however, as discussed in the rejection below and in the arguments above, Claims 1, 9, are 12 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai US 5086520 teaches a helmet with ventilation plate
Tanaka US 5345614 teaches a rear ventilation plate on a helmet
Murakami US 6263513 teaches a helmet with ventilation shutters
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732